DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 10/30/2020, 07/14/2021, and 04/01/2022 have been annotated to reflect the references considered. Any reference that has been lined through have not been considered as were not submitted by the applicant. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “430” has been used to designate both "radiotherapy device" and “radiation delivery device”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 1560.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0056] Page 16, line 20 “for instance, training images, and training images, contoured images,” should read “for instance, training images, contoured images,”
[0070] Page 21, line 29 “the medical images” should read “the medical images 146”
[0074] Page 23, line 27 “radiation therapy device 302” vs. “radiation therapy device 130” (Page 23, line 7) 
[0082] “radiation therapy device 302” is not featured in Fig. 4 
[0082] Page 26, line 15 “system 300” should read “system 400”
[0082] Page 26, line 16 “System 300” should read “System 400”
[0084] Page 27, lines 11 and 15, element 430 is referred to as “radiotherapy device” and “radiotherapy delivery device” 
[0087] Page 28, lines, 1, 3, and 12 element 430 is referred to as “radiotherapy device” and “radiotherapy delivery device” 
[0100] Page 33, line 2 “constraints. And” should read “constraints, and”
[0135] Page 42, line 27 “reference property” should read “plan parameter”
[0141] Page 44, line 31 “a few fully connection layers” should read “a few fully connected layers”
[0178] Page 56, line 26 “the generative model, for” should read “the generative model, and for”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
"the anatomy" should read "an anatomy", as it lacks antecedent basis (.
 “each anatomy projection image” should read “each said anatomy” (page 68, line 6)
“pairs of anatomy projection images” should read “pairs of said anatomy projection images and said estimated fluence maps” (page 68, line 13)
Claim 3 is objected to because of the following informalities:  
“to a subject” should read “to the subject” (page 68, line 21)
Claim 5 is objected to because of the following informalities:  
“each anatomy projection image” should read “each said anatomy projection image” (page 59, line 7)
“multiple beam angles” should read “the multiple beam angles” (page 69, line 9) 
Claim 6 is objected to because of the following informalities:  
“one or more target dose areas and one or more organs-at-risk areas” should read “one or more of the target dose areas and one or more of the organs-at-risk areas” (page 69, line 16)
Claim 10 is objected to because of the following informalities:  
“a discriminative model” should read “the discriminative model” (page 70, line 11)
 “a projection image” should read “anatomy projection image” (page 70, line 14)
Claim 11 is objected to because of the following informalities:
“a subject anatomy” should read “the human subject anatomy” (page 71, line 2) “a real anatomy projection image” should read “one of the training projection images” (page 71, line 4) 
Claim 12 is objected to because of the following informalities:
 “the cycle-consistency losses” should read “a plurality of cycle-consistency losses” (page 71, line 19)
Claim 14 is objected to because of the following informalities:
 “a plurality of estimated anatomy projection images” should read “a plurality of the estimated anatomy projection images” (page 72, line 13)
Claim 18 is objected to because of the following informalities:
•	“a radiotherapy treatment” should read “the radiotherapy treatment” (page 73, line 9)
Claim 20 is objected to because of the following informalities:
"the anatomy" should read "an anatomy", as it lacks antecedent basis (
“each anatomy projection image” should read “each said anatomy” (page 73, line 25)
“computer-estimated” should read “estimated” (page 73, line 28)
“pairs of anatomy projection images and fluence maps” should read “pairs of said anatomy projection images and said fluence maps” (page 74, line 2)
Claim 24 is objected to because of the following informalities:
“pairs of anatomy projection images and fluence maps” should read “the pairs of said anatomy projection images and said fluence maps” (page 75, line 5)
“one or more target dose areas and one or more organs-at-risk areas” should read “one or more of the target dose areas and one or more of the organs-at-risk areas” (page 75, line 10)
Claim 25 is objected to because of the following informalities:
"the anatomy" should read "an anatomy", as it lacks antecedent basis (.
“each anatomy projection image” should read “each said anatomy” (page 75, line 28)
“computer-estimated” should read “estimated” (page 75, line 31)
“pairs of anatomy projection training images and fluence maps” should read “pairs of said anatomy projection images and said fluence maps” (page 76, line 4)
Claim 29 is objected to because of the following informalities:
“pairs of anatomy projection images and fluence maps” should read “the pairs of said anatomy projection images and said fluence maps” (page 77, line 6)
“one or more target dose areas and one or more organs-at-risk areas” should read “one or more of the target dose areas and one or more of the organs-at-risk areas” (page 77, line 11)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 11, 12, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear whether “a respective subject” (Claim 6: page 69, line 17) is referring to “a plurality of human subjects” (Claim 6: page 69, line 12), “a subject of radiotherapy treatment” (Claim 1: page 68, line 3), or a new subject. For the purpose of examination, “a respective subject” is interpreted to be “a plurality of human subjects”. Therefore, “a respective subject” should read “the respective human subject” (Claim 6: page 69, line 17).
Regarding claim 10, it is unclear whether “a training subject anatomy” (Claim 10, page 70, line 15) is referring to “a plurality of human subjects” (Claim 6: page 69, line 12), “a subject of radiotherapy treatment” (Claim 1: page 68, line 3), or a new subject’s anatomy.  For the purpose of examination, “a training subject anatomy” is interpreted to be the anatomy of one of the subjects encompassed in “a plurality of human subjects”. Therefore, “a training subject anatomy” should read “a training subject anatomy of one of the plurality of human subjects anatomy” (Claim 10, page 70, line 15).
Regarding claim 11, “an estimated” should read “one of the estimated anatomy projection images” (page 71, line 4), as there is improper antecedent basis.
Regarding claim 12, it is unclear whether “input the set of fluence maps” (page 71, line 18) refers to “a set of training fluence maps” (page 71, line 14) or “a set of estimated fluence maps” (page 71, line 9), or “a set of generated fluence maps” (page 71, line 14 (as indicated above under a Claim 12 objection)). For examination purposes, “input the set of fluence maps” refers to “generated fluence maps”. Therefore “input the set of fluence maps” should read “input the set of generated fluence maps” (page 71, line 18).
Regarding claim 13, “an estimated” should read “one of the estimated anatomy projection images” (page 71, line 29), and “a real set of anatomy projection images” should read “one of the sets of training anatomy projection images” (page 71, line 29) in order to follow proper antecedent basis.
Regarding claim 14, the claim recites the limitations “the set of generated anatomy projection images” (page 72, line 4) and “the set of generated fluence maps” (page 72, line 6). There is insufficient antecedent basis for these limitations in the claim. For examination purposes, claim 3, will be read as if dependent on claim 13, which recited “a set of generated anatomy projection images” and “a set of [generated] fluence maps”. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 19, 20, 23, 25, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190051398 A1 (Zanowski, Corey et al.).
Regarding claim 1, Zanowski teaches a computer-implemented method for generating fluence maps used in a radiotherapy treatment plan ([0023], element 150), the method comprising: obtaining a three-dimensional set of image data (element 120, “image data”) corresponding to a subject of radiotherapy treatment ([0054] patient that will be subjected to radiation”, Fig. 1 element 170), the image data indicating one or more target dose areas ([0021] “target”) and one or more organs-at-risk areas in the anatomy of the subject (element 426, “OAR”);  generating anatomy projection images from the image data ([0054] patient structure data, element 420), each anatomy projection image providing a view of the subject from a respective beam angle of the radiotherapy treatment ([0054] “patient structure data 420 may include segmented and labeled images specifying the contour, shape, size and/or location of structure(s) or segment(s) that are identifiable from image data 120”, [0070] “the patient’s anatomy as various beam angles 530”); and using a trained neural network model ([0036-0038] “AI engines 141-14K) to generate estimated fluence maps ([0065] “2D fluence maps”) based on the anatomy projection images ([0065] patient structure data, element 460), each of the estimated fluence maps indicating a fluence distribution ([0076], patient structure data 602 may be used to drive beam/trajectory locations to create 3D dose data 605 (e.g., dose distributions)) of the radiotherapy treatment at a respective beam angle ([0070] beam angles 530) wherein the neural network model is trained with corresponding pairs of anatomy projection images and fluence maps ([0065-0067] training data 432).
Regarding claim 2, Zanowski teaches the method of claim 1, wherein each of the estimated fluence maps is a two- dimensional array of beamlet weights normal to a respective beam direction ([0065] 2D fluence maps for a set of beam orientations/trajectories), and wherein beam angles of the radiotherapy treatment correspond to gantry angles (element 164, [0070] “radiation source 510 may be rotatable using a gantry around a patient… to emit radiation beam 520 at various beam orientations or angles relative to the patient”) of a radiotherapy treatment machine (element 510, “radiation source”).
Regarding claim 3, Zanowski teaches the method of claim 2, wherein obtaining the three-dimensional set of image data corresponding to a subject ([0054] patient that will be subjected to radiation”, Fig. 1 element 170) includes obtaining image data (image data, element 120) for each gantry angle of the radiotherapy treatment machine ([0071] “radiation source 510 may be rotatable using a gantry around a patient”), and wherein each generated anatomy projection image ([0054] patient structure data 420) represents a view of the anatomy of the subject ([0065], “cross-sectional view of the patient’s anatomy”); from a given gantry angle ([0071] “radiation source 510 may be rotatable using a gantry around a patient”), used to provide treatment with a given radiotherapy beam ([0070], “treatment volume 560 representing the patient's anatomy at various beam angles 530”).
Regarding claim 4, Zanowski teaches the method of claim 1, further comprising: using the estimated fluence maps ([0067] “2D fluence maps”) to determine radiation doses ([0058] “3D dose prediction”) in the radiotherapy treatment plan radiotherapy treatment plan, element 150), wherein the radiotherapy treatment comprises a volume modulated arc therapy (VMAT) ([0022]) radiotherapy performed by a radiotherapy treatment machine (radiation source 510), wherein multiple radiotherapy beams (radiation beam, element 520) are shaped to achieve a modulated dose for target areas, from among multiple beam angles ([0072] “3D dose data based on beam angles 530A-E”), to deliver a prescribed radiation dose ([0022] “volumetric modulated arc therapy (VMAT) trajectory data for controlling a treatment system”, “intensity modulated radiotherapy treatment (IMRT) or any other treatment technique(s) may involve varying the shape and intensity of the radiation beam”).
Regarding claim 6, Zanowski teaches The method of claim 1, wherein training the neural network model uses pairs of anatomy projection images and fluence maps ([0055] ”Training data 412 may include example input-output data pairs”) from a plurality of human subjects ([0054] patient that will be subjected to radiation”, Fig. 1 element 170) wherein each individual pair is provided from a same human subject (patient, element 170), and wherein the neural network model ([0054] patient that will be subjected to radiation”, Fig. 1 element 170) is trained with operations comprising: obtaining multiple sets of training anatomy projection images (training data, element 412), each set of the training anatomy projection images (training data, element 412) indicating one or more target dose areas ([0066] “projection of target 424”) and one or more organs-at-risk areas ([0066] “OAR 426”) in the anatomy of a respective subject ([0054] “Patient structure data 420 may include segmented and labeled images specifying the contour, shape, size and/or location of structure(s) or segment(s) that are identifiable from image data 120, such as patient's anatomy 422, target 424 (also known as a “target volume”), OAR 426, etc.”); obtaining multiple sets of training fluence maps corresponding to the training anatomy projection images ([0065-0067] training data 432), each set of the training fluence maps indicating a fluence distribution for the respective subject ([0067] “3D dose distributions resulting from the 2D fluence maps”); and training the neural network model based on the training anatomy projection images that correspond to the training fluence maps ([0065-0067] training data 432).
Regarding claim 7, Zanowski teaches the method of claim 6, wherein the corresponding pairs of the anatomy projection images and the fluence maps used for training the neural network model ([0065-0067] training data 432) are obtained for each beam angle of a radiotherapy treatment machine ([0061] “third AI engine 450 may be trained to select beam orientations and machine trajectories for a treatment system”).
Regarding claim 19, Zanowski teaches the method of claim 1, further comprising:
comparing ([0082] ‘” validation”) a fluence map produced from the neural network model ([0072] “output of fourth AI engine 470 may include 2D fluence maps 550A-E”) in response to an input set of anatomy projection images (patient structure data, element 420), with a fluence map produced from another source (Fig. 6, [0082] “output data=treatment plan 606…. Treatment plan 606 may include 2D fluence map”).
Regarding claim 20, Zanowski teaches a system for generating fluence maps used in a radiotherapy treatment plan ([0023], element 150), the system comprising: one or more memory devices ([0089] “computer system with hardware and/or software capable of performing treatment planning step(s)”, computer system 1205) to store a three-dimensional set of image data (element 120, “image data”) corresponding to a subject of radiotherapy treatment ([0054] “patient that will be subjected to radiation”, Fig. 1 element 170), the image data indicating one or more target dose areas ([0021] “target”) and one or more organs-at-risk areas in the anatomy of the subject (element 426, “OAR”);  and one or more processors (element 1210) configured to perform operations comprising: obtaining anatomy projection images (patient structure data, element 420) from the image data ([0034] “structure projection estimation based on input data”), each anatomy projection image providing a view of the subject from a respective beam angle of the radiotherapy treatment ([0065], “cross-sectional view of the patient’s anatomy”); and executing a trained neural network model ([0036-0038 “AI engines 141-14K) to generate computer-estimated fluence maps ([0022] “2D fluence map) based on the anatomy projection images, each of the estimated fluence maps indicating a fluence distribution ([0076], patient structure data 602 may be used to drive beam/trajectory locations to create 3D dose data 605 (e.g., dose distributions)) of the radiotherapy treatment at a respective beam angle ([0070] beam angles 530) wherein the neural network model is trained with corresponding pairs of anatomy projection images and fluence maps ([0065-0067] training data 432).
Regarding claim 23, Zanowski teaches the system of claim 20, the one or more processors further configured to perform operations comprising: using the estimated fluence maps ([0067] “2D fluence maps”) to determine radiation doses ([0058] “3D dose prediction”) in the radiotherapy treatment plan radiotherapy treatment plan, element 150), wherein the radiotherapy treatment comprises a volume modulated arc therapy (VMAT) ([0022]) radiotherapy performed by a radiotherapy treatment machine (radiation source 510), wherein multiple radiotherapy beams (radiation beam, element 520) are shaped to achieve a modulated dose for target areas, from among multiple beam angles ([0072] “3D dose data based on beam angles 530A-E”), to deliver a prescribed radiation dose ([0022] “volumetric modulated arc therapy (VMAT) trajectory data for controlling a treatment system”, “intensity modulated radiotherapy treatment (IMRT) or any other treatment technique(s) may involve varying the shape and intensity of the radiation beam”).
Regarding claim 25, Zanowski teaches a non-transitory computer-readable storage medium (element 1220) comprising computer-readable instructions for generating fluence maps used in a radiotherapy treatment plan ([0023], element 150), the instructions performing operations comprising: identifying a three-dimensional set of image data (element 120, “image data”) corresponding to a subject of radiotherapy treatment ([0054] “patient that will be subjected to radiation”, Fig. 1 element 170), the image data indicating one or more target dose areas ([0021] “target”) and one or more organs-at-risk areas in the anatomy of the subject (element 426, “OAR”);  and one or more processors (element 1210) configured to perform operations comprising: obtaining anatomy projection images (patient structure data 602) from the image data ([0034] “structure projection estimation based on input data”), each anatomy projection image providing a view of the subject from a respective beam angle of the radiotherapy treatment ([0065], “cross-sectional view of the patient’s anatomy”); and using a trained neural network model ([0036-0038 “AI engines 141-14K) to generate computer-estimated fluence maps ([0022] “2D fluence map) based on the anatomy projection images, each of the estimated fluence maps indicating a fluence distribution ([0076], “patient structure data 602 may be used to drive beam/trajectory locations to create 3D dose data 605 (e.g., dose distributions)”) of the radiotherapy treatment at a respective beam angle ([0070] beam angles 530) wherein the neural network model is trained with corresponding pairs of anatomy projection images and fluence maps ([0065-0067] training data 432).
Regarding claim 28, Zanowski teaches the computer-readable storage medium of claim 25, the instructions further performing operations comprising: using the estimated fluence maps ([0067] “2D fluence maps”) to determine radiation doses ([0058] “3D dose prediction”) in the radiotherapy treatment plan radiotherapy treatment plan, element 150), wherein the radiotherapy treatment comprises a volume modulated arc therapy (VMAT) ([0022]) radiotherapy performed by a radiotherapy treatment machine (radiation source 510), wherein multiple radiotherapy beams (radiation beam, element 520) are shaped to achieve a modulated dose for target areas, from among multiple beam angles ([0072] “3D dose data based on beam angles 530A-E”), to deliver a prescribed radiation dose ([0022] “volumetric modulated arc therapy (VMAT) trajectory data for controlling a treatment system”, “intensity modulated radiotherapy treatment (IMRT) or any other treatment technique(s) may involve varying the shape and intensity of the radiation beam”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190051398 A1 (Zanowski, Corey et al.) in view of US 20180310907 A1 (Zhang, et al.).
Regarding claim 5, which is dependent on claim 1, Zanowski teaches the elements of claim 1, along with each anatomy projection image and the three-dimensional set of image data from respective angles of multiple beam angles. 
Zanowski does not teach forward projection.
However, 
Zhang teaches forward projection ([0163] “forward-projection engine to generate simulated 2D fluoroscopy images from the CT volume data”).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the method taught by Zanowski to generate the anatomy projection images by forward projection. One would have been motivated to incorporate the forward projection to generate the simulated 2D in order to improve anatomical understanding, as suggested by Zhang ([0146]).

Claims 8-14, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190051398 A1 (Zanowski, Corey et al.) in view of US 20200111194 A1 (Wang, Ge et al.).
Regarding claim 8, which is dependent on claim 6, which is dependent on claim 1, Zanowski teaches the elements of claim 1 and claim 6.
Zanowski does not teach the method of claim 6, wherein the neural network model is a generative model of a generative adversarial network (GAN) comprising at least one generative model and at least one discriminative model, wherein the at least one generative model and the at least one discriminative model correspond to respective generative and discriminative convolutional neural networks.
However, 
Wang teaches the method of claim 6, wherein the neural network model is a generative
model of a generative adversarial network (GAN) ([0038], “any suitable neural network techniques may be used… generative adversarial network”) comprising at least one generative model ([0038] “generative networks G 122-1 and F 122-2”) and at least one discriminative model ([0038] “discriminative neural networks D.sub.Y and D.sub.X”), wherein the at least one generative model and the at least one discriminative model correspond to respective generative and discriminative convolutional neural networks ([0038] “convolutional neural networks based on any suitable architecture(s) may be used, such as …U-net”).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the neural network model taught by Zanowski to have included a GAN model with at least one generative model and at least one discriminative model taught by Wang. One would have been motivated to make this modification as a GAN enables a neural network to learn feature representations from complex data distributions, as suggested by Wang ([0028]).

Regarding claim 9, which is dependent on claim 6, which is dependent on claim 1, Zanowski teaches the elements of claim 1 and claim 6.
Zanowski does not teach the method of claim 8, wherein the GAN comprises a conditional adversarial network (cGAN) or a cycle-consistent generative adversarial network (CycleGAN).
However, 
Wang teaches the method of claim 8, wherein the GAN comprises a conditional adversarial network (cGAN) or a cycle-consistent generative adversarial network (CycleGAN) ([0029] “(CNN)-based network in a CycleGAN framework”).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the neural network model to include a GAN comprising a conditional adversarial network (cGAN) or a cycle-consistent generative adversarial network (CycleGAN). One would have been motivated to make this modification because a Cycle GAN preserves high-resolution anatomical details without task-specific regularization, as suggested by Wang ([0029]).
Regarding claim 10, which is dependent on claim 6, which is dependent on claim 1, Zanowski teaches the elements of claim 1 and claim 6, along with teaching a first estimated fluence map ([0066] “2D fluence map”) at a first beam angle (beam angles, element 530) from a projection image that represents a view of a training subject anatomy ([0059] Validation data 436 may include known mapping between patient structure data) from the first beam angle (beam angles 530). 
Zanowski does not teach the method of claim 8, wherein the GAN is configured to train the generative model using a discriminative model, wherein neural network parameter values learned by the generative model and the discriminative model are established using adversarial training between the discriminative model and the generative model, and wherein the adversarial training comprises: training the generative model and training the discriminative model to classify the first estimated fluence map as an estimated or as a real training fluence map projection image; and wherein an output of the generative model is used for training the discriminative model and an output of the discriminative model is used for training the generative model.
However, 
Wang teaches the method of claim 8, wherein the GAN ([0038], “any suitable neural network techniques may be used… generative adversarial network”) is configured to train the generative model ([0038] “generative networks G 122-1 and F 122-2”) using a discriminative model ([0038] “discriminative neural networks D.sub.Y and D.sub.X”), wherein neural network parameter values learned by the generative model and the discriminative model are established using adversarial training between the discriminative model and the generative model, and wherein the adversarial training comprises: training the generative model and training the discriminative model to classify the first estimated fluence map as an estimated or as a real training fluence map projection image; and wherein an output of the generative model is used for training the discriminative model and an output of the discriminative model is used for training ([0038] “The discriminative neural networks D.sub.Y and D.sub.X are configured to identify whether a respective output of each generative mapping is real or artificial”).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the neural network model taught by Zanowski to have included a GAN model with at least one generative model and at least one discriminative model taught by Wang. One would have been motivated to make this modification as a GAN enables a neural network to learn feature representations from complex data distributions, as suggested by Wang ([0028]).

Regarding claim 11, which is dependent on claim 8, which is dependent on claim 6, which is dependent on claim 1, Zanowski teaches the elements of claim 1 and claim 6, along with teaching a given pair of the pairs of anatomy projection images ([0076] “patient structure data 602”) and fluence maps ([0022] “2D fluence map), a given fluence map at a given beam angle (beam angles 530) as an input; and generate an estimated anatomy projection image ([0076] “patient structure data 602”) that represents a view of a subject anatomy from the given beam angle ([0070], “treatment volume 560 representing the patient's anatomy at various beam angles 530”).
Zanowski does not teach the method of claim 8, wherein the GAN is a cycle-consistent generative adversarial network (CycleGAN) comprising the generative model and the discriminative model, wherein the generative model is a first generative model and the discriminative model is a first discriminative model, wherein the CycleGAN further comprises: a second generative model trained to: process, and generate an estimated anatomy projection image that represents a view of a subject anatomy from the given beam angle as; and a second discriminative model trained to classify the estimated anatomy projection image as an estimated or as a real anatomy projection image.
However, 
Wang teaches the method of claim 8, wherein the GAN is a cycle-consistent generative adversarial network (CycleGAN) comprising the generative model and the discriminative model, wherein the generative model is a first generative model ([0018] “the first generative neural network (G)”) and the discriminative model is a first discriminative model ([019] “the first discriminative neural network (DY)”), wherein the CycleGAN further comprises: a second generative model ([0018] “the second generative neural network (F)”) trained to: process, and generate an estimated anatomy projection image that represents a view of a subject anatomy from the given beam angle as ([0015] “an output generating, by a second generative neural network (F), a corresponding estimated LR image dataset based, at least in part, on the training HR image dataset”); and a second discriminative model ([0019] “the second discriminative neural network (DX)”) trained to classify the estimated anatomy projection image as an estimated or as a real anatomy projection image ([0015] “comparing, by a second discriminative neural network (D.sub.X), the training LR image dataset and the estimated LR image dataset”).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the neural network model taught by Zanowski to include a GAN comprising a conditional adversarial network (cGAN) or a cycle-consistent generative adversarial network (CycleGAN), having a first and second generative model, and a first and second discriminative model taught by Wang. One would have been motivated to make this modification because it is standard for GANs to be trained with generative and discriminate models and a trained GAN may generally be able to model a relatively high dimensional distribution of target images, as suggested by Wang ([0038]).

Regarding claim 12, which is dependent on claim 11, which is dependent on claim 8, which is dependent on claim 6, which is dependent on claim 1, Zanowski teaches the elements of claim 1 and claim 6, along with teaching a set of training anatomy projection images representing different views of a patient anatomy from prior treatments ([0070], “treatment volume 560 representing the patient's anatomy at various beam angles 530”). that are paired with a set of training fluence maps corresponding to each of the different views ([0067] “2D fluence maps”), each of the training fluence maps being aligned with a respective one of the training anatomy projection images ([0055] “input-output data pairs”).
Zanowski does not teach input the set of training anatomy projection images to the first generative model, and output a set of estimated fluence maps from the first generative model input the set of estimated fluence maps to the first discriminative model, and classify the set of estimated fluence maps with the first discriminative model, as an estimated or as a real set of fluence maps; and input the set of fluence maps to the second generative model, and generate a set of estimated anatomy projection images, to calculate the cycle-consistency losses.
However, 
Wang teaches input the set of training anatomy projection images to the first generative model ([0015] “first generative neural network (G)”), and output a set of estimated fluence maps from the first generative model ([0015] “first generative neural network (G)”); input the set of estimated fluence maps to the first discriminative model ([0015] “first discriminative neural network (D.sub.Y)”), and classify the set of estimated fluence maps with the first discriminative model ([0015] “first discriminative neural network (D.sub.Y)”), as an estimated or as a real set of fluence maps; and input the set of fluence maps to the second generative model ([0015] “second generative neural network (F)”), and generate a set of estimated anatomy projection images, to calculate the cycle-consistency losses ([0015] “optimization function contains at least one loss function”, [0016] “cyclic loss function”).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the neural network model, fluence maps, and anatomy projection images taught by Zanowski to include a GAN comprising a conditional adversarial network (cGAN) or a cycle-consistent generative adversarial network (CycleGAN), having a first and second generative model, and a first and second discriminative model, which include cycle-consistency losses taught by Wang. One would have been motivated to make this modification because cycle consistency may help prevent the degeneracy associated with adversarial learning, as suggested by Wang ([0041]).
Regarding claim 13, which is dependent on claim 12, which is dependent on claim 11, which is dependent on claim 8, which is dependent on claim 6, which is dependent on claim 1, Zanowski teaches the elements of claim 1 and claim 6, along with teaching the fluence maps ([0067] “2D fluence maps”) and anatomy projection images ([0034] “structure projection estimation”).
Zanowski does not teach the method of claim 12, wherein the CycleGAN comprises a second portion that is trained to: input the set of training fluence maps corresponding to each of the different views to the second generative model, and output a set of generated anatomy projection images from the second generative model; input the set of generated anatomy projection images to the second discriminative model, and classify the set of generated anatomy projection images as an estimated or real set of anatomy projection images; and input the set of anatomy projection images to the first generative model to generate a set of estimated fluence maps to calculate the cycle-consistency losses.
However, 
Wang teaches the method of claim 12, wherein the CycleGAN comprises a second portion that is trained to: input the set of training fluence maps corresponding to each of the different views to the second generative model ([0015] “second generative neural network (F)”), and output a set of generated anatomy projection images from the second generative model ([0015] “second generative neural network (F)”); input the set of generated anatomy projection images to the second discriminative model ([0015] “second discriminative neural network (D.sub.X)”),, and classify the set of generated anatomy projection images as an estimated or real set of anatomy projection images; and input the set of anatomy projection images to the first generative model ([0015] “first generative neural network (G)”), to generate a set of estimated fluence maps to calculate the cycle-consistency losses ([0039] “loss functions may include… cycle-consistency loss”).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the neural network model, fluence maps, and anatomy projection images taught by Zanowski to include a GAN comprising a conditional adversarial network (cGAN) or a cycle-consistent generative adversarial network (CycleGAN), having a first and second generative model, and a first and second discriminative model, which include cycle-consistency losses taught by Wang. One would have been motivated to make this modification because cycle consistency may help prevent the degeneracy associated with adversarial learning, as suggested by Wang ([0041]).
Regarding claim 14, which is dependent on claim 12, which is dependent on claim 11, which is dependent on claim 8, which is dependent on claim 6, which is dependent on claim 1, Zanowski teaches the elements of claim 1 and claim 6, along with teaching the a) a comparison of the set of generated anatomy projection images with the set of training anatomy projection images, and b) a comparison of the set of generated fluence maps with the set of training fluence maps. 
Zanowski does not teach the method of claim 12, wherein: the cycle-consistency losses are generated, wherein the first generative model is trained to minimize a first loss term that represents an expectation of a difference between a plurality of estimated fluence map representation images and respectively paired training fluence maps; and wherein the second generative model is trained to minimize a second loss term that represents an expectation of difference between a plurality of estimated anatomy projection images and respectively paired training anatomy projection images.
However, 
Wang teaches the method of claim 12, wherein: the cycle-consistency losses ([0039] “loss functions may include… cycle-consistency loss”) are generated, wherein the first generative model ([0015] “first generative neural network (G)”) is trained to minimize a first loss term that represents an expectation of a difference between a plurality of estimated fluence map representation images and respectively paired training fluence maps; and wherein the second generative model ([0015] “second generative neural network (F)”) is trained to minimize a second loss term that represents an expectation of difference between a plurality of estimated anatomy projection images and respectively paired training anatomy projection images (Fig. 1B shows loss terms for G and F).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the neural network model, fluence maps, and anatomy projection images taught by Zanowski to include a GAN comprising a conditional adversarial network (cGAN) or a cycle-consistent generative adversarial network (CycleGAN), having a first and second generative model, and a first and second discriminative model, which include cycle-consistency losses taught by Wang. One would have been motivated to promote consistency between the estimated and training data, as suggested by Wang ([0041]).
Regarding claim 24, which is dependent on claim 23, which is dependent on claim 20, Zanowski teaches the elements of claim 20 and claim 23, along with teaching the system of claim 23, wherein training the neural network model uses pairs of anatomy projection images and fluence maps ([0055]” Training data 412 may include example input-output data pairs”) from a plurality of human subjects ([0054] patient that will be subjected to radiation”, Fig. 1 element 170) wherein each individual pair is provided from a same human subject (patient, element 170), and wherein the neural network model ([0054] patient that will be subjected to radiation”, Fig. 1 element 170) is trained with operations comprising: obtaining multiple sets of training anatomy projection images (image data 120), each set of the training anatomy projection images indicating one or more target dose areas ([0066] “projection of target 424”) and one or more organs-at-risk areas ([0066] “OAR 426”) in the anatomy of a respective subject ([0054] “Patient structure data 420 may include segmented and labeled images specifying the contour, shape, size and/or location of structure(s) or segment(s) that are identifiable from image data 120, such as patient's anatomy 422, target 424 (also known as a “target volume”), OAR 426, etc.”); obtaining multiple sets of training fluence maps corresponding to the training anatomy projection images ([0065-0067] training data 432), each set of the training fluence maps indicating a fluence distribution for the respective subject ([0067] “3D dose distributions resulting from the 2D fluence maps”); and training the neural network model based on the training anatomy projection images that correspond to the training fluence maps ([0065-0067] training data 432).
Zanowski does not teach that the neural network model is a generative model of a generative adversarial network (GAN) comprising at least one generative model and at least one discriminative model, wherein the at least one generative model and the at least one discriminative model correspond to respective generative and discriminative convolutional neural networks.
However, 
Wang teaches that the neural network model is a generative model of a generative adversarial network (GAN) ([0038], “any suitable neural network techniques may be used… generative adversarial network”) comprising at least one generative model ([0038] “generative networks G 122-1 and F 122-2”) and at least one discriminative model ([0038] “discriminative neural networks D.sub.Y and D.sub.X”), wherein the at least one generative model and the at least one discriminative model correspond to respective generative and discriminative convolutional neural networks ([0038] “convolutional neural networks based on any suitable architecture(s) may be used, such as …U-net”).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the neural network model taught by Zanowski to have included a GAN model with at least one generative model and at least one discriminative model taught by Wang. One would have been motivated to make this modification as a GAN enables a neural network to learn feature representations from complex data distributions, as suggested by Wang ([0028]).

Regarding claim 29, which is dependent on claim 25, Zanowski teaches the elements of claim 25, along with teaching the computer-readable storage medium of claim 25, wherein training the neural network model uses pairs of anatomy projection images and fluence maps ([0055]” Training data 412 may include example input-output data pairs”) from a plurality of human subjects ([0054] patient that will be subjected to radiation”, Fig. 1 element 170) wherein each individual pair is provided from a same human subject (patient, element 170), and wherein the neural network model ([0054] patient that will be subjected to radiation”, Fig. 1 element 170) is trained with operations comprising: obtaining multiple sets of training anatomy projection images (image data 120), each set of the training anatomy projection images indicating one or more target dose areas ([0066] “projection of target 424”) and one or more organs-at-risk areas ([0066] “OAR 426”) in the anatomy of a respective subject ([0054] “Patient structure data 420 may include segmented and labeled images specifying the contour, shape, size and/or location of structure(s) or segment(s) that are identifiable from image data 120, such as patient's anatomy 422, target 424 (also known as a “target volume”), OAR 426, etc.”); obtaining multiple sets of training fluence maps corresponding to the training anatomy projection images ([0065-0067] training data 432), each set of the training fluence maps indicating a fluence distribution for the respective subject ([0067] “3D dose distributions resulting from the 2D fluence maps”); and training the neural network model based on the training anatomy projection images that correspond to the training fluence maps ([0065-0067] training data 432).
Zanowski does not teach that the neural network model is a generative model of a generative adversarial network (GAN) comprising at least one generative model and at least one discriminative model, wherein the at least one generative model and the at least one discriminative model correspond to respective generative and discriminative convolutional neural networks.
However, 
Wang teaches that the neural network model is a generative model of a generative adversarial network (GAN) ([0038], “any suitable neural network techniques may be used… generative adversarial network”) comprising at least one generative model ([0038] “generative networks G 122-1 and F 122-2”) and at least one discriminative model ([0038] “discriminative neural networks D.sub.Y and D.sub.X”), wherein the at least one generative model and the at least one discriminative model correspond to respective generative and discriminative convolutional neural networks ([0038] “convolutional neural networks based on any suitable architecture(s) may be used, such as …U-net”).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the neural network model taught by Zanowski to have included a GAN model with at least one generative model and at least one discriminative model taught by Wang. One would have been motivated to make this modification as a GAN enables a neural network to learn feature representations from complex data distributions, as suggested by Wang ([0028]).

Claims 15-18, 21-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190051398 A1 (Zanowski, Corey et al.) in view of US 20220008748 A1 (Huang, Charles and Xing, Lei).
Regarding claim 15, 
Regarding claim 16, which is dependent on claim 15, which is dependent on claim 1, Zanowski teaches the elements of claim 1. 
Zanowski does not teach the method of claim 15, further comprising: performing arc sequencing based on the pareto-optimal fluence plan, to generate a set of initial control points corresponding to each of multiple radiotherapy beams; and performing direct aperture optimization, to generate a set of final control points corresponding to each of the multiple radiotherapy beams.
However, 
Huang teaches the method of claim 15, further comprising: performing arc sequencing ([0146] “leaf sequencing”) based on the pareto-optimized fluence plan ([0006] “pareto optimal and clinically acceptable treatment plan” “Pareto Optimal Projection Search (POPS)”), to generate a set of initial control points ([0097] sampled control points) corresponding to each of multiple radiotherapy beams; and performing direct aperture optimization ([0146] direct aperture optimization), to generate a set of final control points corresponding to each of the multiple radiotherapy beams ([0122] beam control points).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the method of claim 1, taught by Zanowski to include arc sequencing and direct aperture optimization taught by Huang. One would have been motivated to make this modification because arc sequencing and direct aperture optimization are performed in volumetric modulated arc therapy (VMAT), which has been shown to improve delivery efficiency for radiotherapy treatment, as suggested by Huang ([0026]).
Regarding claim 17, which is dependent on claim 16, which is dependent on claim 15, which is dependent on claim 1, Zanowski teaches the elements of claim 1, along with teaching volumetric modulated arc therapy (VMAT) ([0022]) radiotherapy performed by a radiotherapy treatment machine (radiation source, element 510), wherein multiple radiotherapy beams (radiation beam, element 520) are shaped to achieve a modulated dose for target areas, from among multiple beam angles ([0072] “3D dose data based on beam angles 530A-E”), to deliver a prescribed radiation dose ([0022] “volumetric modulated arc therapy (VMAT) trajectory data for controlling a treatment system”, “intensity modulated radiotherapy treatment (IMRT) or any other treatment technique(s) may involve varying the shape and intensity of the radiation beam”).
Zanowski does not teach the method of claim 16, wherein the arc sequencing based on the pareto-optimal fluence plan is performed.
However, Huang teaches the method of claim 16, wherein the arc sequencing ([0146] “leaf sequencing”) based on the pareto-optimal fluence plan ([0006] “pareto optimal and clinically acceptable treatment plan” “Pareto Optimal Projection Search (POPS)”) is performed.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the VMAT method taught by Zanowski to include the arc sequencing and pareto-optimal fluence plan taught by Huang. One would have been motivated to make this modification because pareto-optimal plans are very efficient, as suggested by Huang ([0029]).

Regarding claim 18, which is dependent on claim 16, which is dependent on claim 15, which is dependent on claim 1, Zanowski teaches the elements of claim 1, along with teaching multi-leaf collimator (MLC) leaf positions of a radiotherapy machine ([0024] “a scattered particle beam that is then shaped by a device akin to an MLC”).
Zanowski does not teach the method of claim 16, further comprising: performing a radiotherapy treatment, using the set of final control points, wherein the set of final control points are used to control multi-leaf collimator (MLC) leaf positions of a radiotherapy treatment machine at a given gantry angle corresponding to a given beam angle.
However, 
Huang teaches the method of claim 16, further comprising: performing a radiotherapy treatment (Abstract), using the set of final control points, wherein the set of final control points are used to control multi-leaf collimator (MLC) leaf positions of a radiotherapy treatment machine at a given gantry angle corresponding to a given beam angle ([0012] “a station control point (or node or control point) describes the state of LINAC delivery system (including LINAC configurations such as beam energy, aperture shape and weight, gantry/collimator angle, isocenter, and auxiliaries such as the couch)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the method taught by Zanowski to include using a set of final control points to control MLC leaf positions of a radiotherapy treatment machine at a given gantry angle corresponding to a given beam angle taught by Huang. One would have been motivated to make this modification because the control points allow for uniform sampling for each organ ([0044]). 
Regarding claim 21, which is dependent on claim 20, Zanowski teaches the elements of claim 20, along with teaching each of the estimated fluence maps is a two-dimensional array of beamlet weights normal to a respective beam direction ([0065] 2D fluence maps for a set of beam orientations/trajectories), and wherein beam angles of the radiotherapy treatment correspond to gantry angles of a radiotherapy treatment machine.
Zanowski does not teach the one or more processors further configured to perform operations comprising: generating a set of estimated fluence maps using the neural network model; and performing numerical optimization with the estimated fluence maps as input to the optimization ([0125] “fluence map optimization”), where the optimization incorporates radiotherapy treatment constraints, to produce a pareto-optimal fluence plan ([0006] “pareto optimal and clinically acceptable treatment plan” “Pareto Optimal Projection Search (POPS)”) used in the radiotherapy treatment plan for the subject.
However,
Huang teaches the one or more processors further configured to perform operations comprising: generating a set of estimated fluence maps using the neural network model; and performing numerical optimization with the estimated fluence maps as input to the optimization ([0125] “fluence map optimization”), where the optimization incorporates radiotherapy treatment constraints, to produce a pareto-optimal fluence plan ([0006] “pareto optimal and clinically acceptable treatment plan”, “Pareto Optimal Projection Search (POPS)”) used in the radiotherapy treatment plan for the subject.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the system taught by Zanowski to include the numerical optimization and pareto-optimal fluence plan taught by Huang. One would have been motivated to make this modification because pareto-optimal plans are very efficient and achieve better organ sparing for all OARs, as suggested by Huang ([0029]).

Regarding claim 22, which is dependent on claim 21, which is dependent on claim 20, Zanowski teaches the elements of claim 20.
Zanowski does not teach the system of claim 21, the one or more processors further configured to perform operations comprising: performing arc sequencing based on the pareto-optimized fluence plan, to generate a set of initial control points corresponding to each of multiple radiotherapy beams; and performing direct aperture optimization, to generate a set of final control points corresponding to each of the multiple radiotherapy beams.
However, 
Huang teaches the system of claim 21, the one or more processors further configured to perform operations comprising: performing arc sequencing ([0146] “leaf sequencing”) based on the pareto-optimized fluence plan ([0006] “pareto optimal and clinically acceptable treatment plan” “Pareto Optimal Projection Search (POPS)”), to generate a set of initial control points ([0097] sampled control points) corresponding to each of multiple radiotherapy beams; and performing direct aperture optimization ([0146] direct aperture optimization), to generate a set of final control points corresponding to each of the multiple radiotherapy beams ([0122] beam control points).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the system taught by Zanowski to include arc sequencing and pareto-optimal fluence plan taught by Huang. One would have been motivated to make this modification because pareto-optimal plans are very efficient ([0029]) and direct aperture optimization allows treatment to be planned in multiple sites in the body, as suggested by Huang ([0146]).

Regarding claim 26, which is dependent on claim 25, Zanowski teaches the elements of claim 25, along with teaching each of the estimated fluence maps is a two-dimensional array of beamlet weights normal to a respective beam direction ([0065] 2D fluence maps for a set of beam orientations/trajectories), and wherein beam angles of the radiotherapy treatment correspond to gantry angles of a radiotherapy treatment machine.
Zanowski does not teach the instructions further performing operations comprising: generating a set of estimated fluence maps using the neural network model; and performing numerical optimization with the estimated fluence maps as input to the optimization ([0125] “fluence map optimization”), where the optimization incorporates radiotherapy treatment constraints, to produce a pareto-optimal fluence plan ([0006] “pareto optimal and clinically acceptable treatment plan” “Pareto Optimal Projection Search (POPS)”) used in the radiotherapy treatment plan for the subject.
However,
Huang teaches the instructions further performing operations comprising: generating a set of estimated fluence maps using the neural network model; and performing numerical optimization with the estimated fluence maps as input to the optimization ([0125] “fluence map optimization”), where the optimization incorporates radiotherapy treatment constraints, to produce a pareto-optimal fluence plan ([0006] “pareto optimal and clinically acceptable treatment plan”, “Pareto Optimal Projection Search (POPS)”) used in the radiotherapy treatment plan for the subject.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the instructions taught by Zanowski to include numerical optimization and pareto-optimal fluence plan taught by Huang. One would have been motivated to make this modification because pareto-optimal plans are very efficient, as suggested by Huang ([0029]).

Regarding claim 27, which is dependent on claim 26, which is dependent on claim 25, Zanowski teaches the elements of claim 25.
Zanowski does not teach the computer-readable storage medium of claim 26, the instructions further performing operations comprising: performing arc sequencing based on the pareto-optimized fluence plan, to generate a set of initial control points corresponding to each of multiple radiotherapy beams; and performing direct aperture optimization, to generate a set of final control points corresponding to each of the multiple radiotherapy beams.
However, 
Huang teaches the computer-readable storage medium of claim 26, the instructions further performing operations comprising: performing arc sequencing ([0146] “leaf sequencing”) based on the pareto-optimal fluence plan ([0006] “pareto optimal and clinically acceptable treatment plan” “Pareto Optimal Projection Search (POPS)”), to generate a set of initial control points ([0097] sampled control points) corresponding to each of multiple radiotherapy beams; and performing direct aperture optimization ([0146] direct aperture optimization), to generate a set of final control points corresponding to each of the multiple radiotherapy beams ([0122] beam control points).
It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the instructions taught by Zanowski to include arc sequencing and pareto-optimal fluence plan taught by Huang. One would have been motivated to make this modification because pareto-optimal plans are very efficient ([0029]) and direct aperture optimization allows treatment to be planned in multiple sites in the body, as suggested by Huang ([0146]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN GRACE PARK whose telephone number is (571)272-0651. The examiner can normally be reached Monday - Friday, 8AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVELYN GRACE PARK/Examiner, Art Unit 4189                                                                                                                                                                                                        /TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791